Dempsey, J.
The petition does separately state and number two causes o.f action, but defendant contends that the first cause of action as set out is-in realitv two causes of action and should be-stated and numbered as such. But this is not so. The first count in the petition is, in reality what is known as a partnership bill — an equitable remedy whereby, either before or after dissolution, a partner may procure protection of the partnership property, an account, and a distribution of its assets. These forms of *331relief are just what plaintiff seeks in his count.
A. W. Goldsmith for motion; John Weld, contra.
The making of the Casualty Company a party to this count and asking an injunction against it does not alter the case any, as the injunction here is but incidental to the main relief, and in line with the main object of the action, viz., the distribution of the alleged partnership assets.
Motion overruled.